Election/Restrictions
Applicant’s election without traverse of a screw nut in the reply filed on March 4, 2021 is acknowledged.

Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.

Drawings
The drawings are objected to because they fail to show the pulley 41 in contact with an end surface 26a1 of the metal component 26a and the pulley being mounted on the end surface pf the metal component with a fastener as recited in claim 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Screw Nut.

The disclosure is objected to because at page 11, lines 18 & 22, “the end surface 26a1 of the nut 23” should be changed to “the end surface 26a1 of the lid member 26a”

The abstract of the disclosure is objected to because it begins a phrase, “is provided” that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Teramachi, US 4,939,946 in view of Nishimura, US 7,870,806. Teramachi shows a screw nut comprising:
an outer ring (10); and
a nut (3) rotatably assembled to the outer ring via a first rolling element (B6, B7), wherein the nut includes; including

a recirculation component (32) provided in a recess at an end portion of the nut body in an axial direction, the recirculation component having a turn-around path (35) for recirculating a second rolling element (B1) rolling along the screw groove, 
wherein an outer surface of the nut body is configured to receive a pulley (11) mounted thereon by a fastener member (14).
Teramachi does not expressly disclose a metal lid axially covering the recirculation component.  At Fig. 1, Nishimura shows a screw nut with a metal lid (8) axially covering recirculation component (5).  At col. 5, lines 50-55, Nishimura teaches including the metal lid (8) in order to provide a seal to keep dust from entering the interior of the screw nut.  It would have been obvious to one of ordinary skill in the art to modify the screw nut of Teramachi by including a metal lid to cover the recirculation component in order to provide a seal to keep dust from entering the interior of the screw nut as taught by Nishimura.
As to claim 5, at Fig. 1, Nishimura shows an outside diameter of the lid member (8) is smaller than an outside diameter of the nut body (3).

Response to Arguments
Applicant’s arguments with respect to claims 1 & 5 have been considered, but are moot in view of the new grounds of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679